United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60725
                          Summary Calendar


KHAWAJA MOHAMMAD NAWAZ; NIGHAT NAWAZ; ASIF NAWAZ;
NAVEEN NAWAZ,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 498 247
                         BIA No. A79 498 248
                         BIA No. A79 498 250
                         BIA No. A79 498 251
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Khawaja Nawaz, a native of India and a citizen of Pakistan,

and Nighat, Asif, and Naveen Nawaz, natives and citizens of

Pakistan, petition for review of an order from the Board of

Immigration Appeals (BIA) affirming the immigration judge’s (IJ)

denial of their motion for reconsideration.

     The petitioners argue that the IJ erred in determining that

they were removable for overstaying their visas.    They contend

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60725
                                  -2-

that overstay is not a deportable offense under the Immigration

and Nationality Act and that their asylum application, which they

had filed before the expiration of their visas, extended their

authorized period of stay.    They further contend that the IJ’s

failure to address their concerns about this issue at their

evidentiary hearing and the IJ’s determination that they were

removable violated their due process rights.

     This court has repeatedly held aliens to be deportable for

overstaying their visas.     See, e.g., Majd v. Gonzales, 446 F.3d

590, 592 (5th Cir. 2006); Eyoum v. INS, 125 F.3d 889, 890-91 (5th

Cir. 1997).   Furthermore, the petitioners have not cited any

statutes or case law in support of their argument that their

filing of an asylum application alone extended their authorized

period of stay.   The record does not support the petitioners’ due

process argument, and the IJ did not violate the petitioners’ due

process rights in correctly concluding that the petitioners were

removable.

     Accordingly, the petitioners’ petition for review of the

BIA’s order is DENIED.   All of the petitioners’ outstanding

motions and petitions are also DENIED.